IN THE
                           TENTH COURT OF APPEALS

                                 No. 10-18-00032-CR

SILAS ALAN HAYES,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2016-1140-C2


                           MEMORANDUM OPINION

       Silas Alan Hayes appealed his conviction for aggravated robbery. See TEX. PENAL

CODE ANN. § 29.03 (West 2011). Hayes has now filed an agreed motion to dismiss his

appeal which Hayes, his counsel, the State, and the trial court have signed.

       Accordingly, the motion to dismiss is granted, and the appeal is dismissed. See

TEX. R. APP. P. 42.2(a).


                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Appeal dismissed
Opinion delivered and filed March 7, 2018
Do not publish
[CR25]




Hayes v. State                              Page 2